 


109 HR 728 IH: To withdraw normal trade relations treatment from the products of the People’s Republic of China.
U.S. House of Representatives
2005-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 728 
IN THE HOUSE OF REPRESENTATIVES 
 
February 9, 2005 
Mr. Sanders (for himself, Mr. Jones of North Carolina, Mr. DeFazio, Mr. Rohrabacher, Ms. Kaptur, Mr. Goode, Mr. Strickland, Mr. Wamp, Mr. Visclosky, Mr. Smith of New Jersey, Mr. Lipinski, Mr. Sensenbrenner, Mr. Taylor of Mississippi, Mr. Tancredo, Mr. Michaud, Mr. Hostettler, Mr. Ryan of Ohio, Mr. Ney, Mr. Pallone, Mr. Duncan, Mr. Grijalva, Mr. Wolf, Mr. Kildee, Ms. Ros-Lehtinen, Mr. Olver, Mr. Coble, Ms. Corrine Brown of Florida, Mr. Hefley, Mr. Evans, Mr. Taylor of North Carolina, Mr. McIntyre, Ms. Baldwin, Mr. Baca, Ms. Kilpatrick of Michigan, Mr. Gene Green of Texas, Mr. Kucinich, Ms. Slaughter, Mr. Filner, Mr. Pastor, Mr. Abercrombie, Mr. Costello, Mr. Hinchey, Mr. Brown of Ohio, Mr. Burton of Indiana, Mr. Holden, Ms. Lee, Mr. Payne, Ms. Solis, Mr. Rahall, Mr. Jackson of Illinois, Mr. Nadler, Mr. Higgins, Mr. Mollohan, Ms. Woolsey, Mr. Owens, Mr. Pascrell, Ms. Schakowsky, Mr. Frank of Massachusetts, Mr. Lewis of Georgia, Mr. Towns, Mr. Peterson of Minnesota, and Mr. Capuano) introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To withdraw normal trade relations treatment from the products of the People’s Republic of China. 
 
 
1.Withdrawal of normal trade relations treatment from the People’s Republic of ChinaNotwithstanding the provisions of title I of Public Law 106–286, title IV of the Trade Act of 1974, or any other provision of law, effective on the date of the enactment of this Act, normal trade relations treatment shall not apply to the products of the People’s Republic of China, and normal trade relations treatment may not thereafter be extended to the products of that country. 
 
